Case 0:17-cv-60426-UU Document 289-2 Entered on FLSD Docket 11/05/2018 Page 1 of 10




                              EXHIBIT 5
Case 0:17-cv-60426-UU Document 289-2 Entered on FLSD Docket 11/05/2018 Page 2 of 10
Case 0:17-cv-60426-UU Document 289-2 Entered on FLSD Docket 11/05/2018 Page 3 of 10
Case 0:17-cv-60426-UU Document 289-2 Entered on FLSD Docket 11/05/2018 Page 4 of 10
Case 0:17-cv-60426-UU Document 289-2 Entered on FLSD Docket 11/05/2018 Page 5 of 10
Case 0:17-cv-60426-UU Document 289-2 Entered on FLSD Docket 11/05/2018 Page 6 of 10
Case 0:17-cv-60426-UU Document 289-2 Entered on FLSD Docket 11/05/2018 Page 7 of 10
Case 0:17-cv-60426-UU Document 289-2 Entered on FLSD Docket 11/05/2018 Page 8 of 10
Case 0:17-cv-60426-UU Document 289-2 Entered on FLSD Docket 11/05/2018 Page 9 of 10
Case 0:17-cv-60426-UU Document 289-2 Entered on FLSD Docket 11/05/2018 Page 10 of 10
